Title: From John Adams to François Barbé-Marbois, 1 March 1780
From: Adams, John
To: Barbé-Marbois, François de


     
      Dear Sir
      Paris March 1st. 1780
     
     You advised me to take my Son with me, to Europe, and I followed your Advice, and went further and brought his Brother to bear him Company, and went further still and brought a Grandson of our Friend Dr. Cooper. I thought the more of our Youth I brought here for an Education, the more the Acquaintance between the Countries would be extended, and the Connections strengthened. They are all learning French as fast as possible at a Pension.
     These young Gentlemen are likely to be under Obligations to this Country for more than their Education. I reveal no Secrets of Government. I have none. But the Bruit of Paris is that there is a strong Armament preparing at Brest, which is to be employed in the best possible Manner for our Relief. God grant it.
     I had the Honour to dine this day with Comte Sarsefield, in company with the Comte de la Luzerne, the Viscount Sarsefield, and a great deal of other good Company: but I am very sorry I had not the Honour to bring Letters from the Chevalier and You to your Friends.
     
     I presume, e’er this You speak English like a Philadelphian, that is with a great deal of Purity, Ease and Fluency. My affectionate Respects to the Family if you please.
     I am with great Esteem, Sir, your Friend and Servant
     
      John Adams
     
    